Case 3:19-cv-21248-BRM-LHG Document 12 Filed 01/30/20 Page 1 of 3 PageID: 263
                                     UNITED STATES DISTRICT COURT
                                      for the District of New Jersey [LIVE]
                                                   Trenton, NJ



  THE TRUSTEES OF PRINCETON UNIVERSITY
                                                               Plaintiff,
  v.                                                                        Case No.:
                                                                            3:19−cv−21248−BRM−LHG
                                                                            Magistrate Judge Lois H. Goodman
  TOD WILLIAMS BILLIE TSIEN ARCHITECTS, LLP,
  et al.
                                                               Defendant.

                                    ORDER SCHEDULING CONFERENCE
                                                                                               ARB: ___ Yes X No


       IT IS on this Day January 30, 2020:

     ORDERED, pursuant to Fed. R. Civ. P. 16, that a scheduling conference be held before the Honorable
  Lois H. Goodman, on April 28, 2020 at 10:00 AM in Courtroom 7 East at the United States Courthouse,
  Trenton, New Jersey, and it is further

      ORDERED that (1) prior to the above conference, all counsel and individuals who are appearing on their
  own behalf (or 'pro se') confer on a joint discovery plan (see L.Civ.R. 26.1(b)); (2) the joint discovery plan,
  as well as any disputes regarding it, be submitted to the undersigned no later than one week prior to the
  above conference (see L.Civ.R. 26.1(b)); the joint discovery plan should NOT be electronically filed, but
  may be submitted to Chambers via regular mail or e−mail lhg_orders@njd.uscourts.gov; (3) at the above
  conference, all parties not appearing pro se shall be represented by counsel with full authority to speak for
  their clients in all pretrial matters (see L.Civ.R. 16.1(a)); (4) Plaintiff(s) notify any party who hereafter enters
  an appearance for the above conference and forward to that party a copy hereof; and (5) the parties are to
  advise the Honorable Lois H. Goodman immediately if this action has been settled or terminated, so that the
  above conference may be cancelled.

      Furthermore, counsel and litigants are advised that, pursuant to Fed.R.Civ.P. 26, 30, and 33, early
  disclosure requirements and limitations on depositions and interrogatories will be enforced; therefore,
  counsel shall exchange the following information without formal discovery requests:

          (i) identities of individuals with knowledge of facts that support your claims on defenses;

          (ii) A copy of, or description by category and location of, documents and things in the possession
             of counsel or the parties regarding the disputed issues;

          (iii) insurance agreements in force; and

          (iv) statement of the basis for any damages claimed;

       and it is further

     ORDERED that the meeting of parties required by Fed.R.Civ.P. 26(f) shall take place no later than two
  weeks prior to the date of the initial conference; and it is further

      ORDERED that upon the entry of appearance of any new and/or additional counsel subsequent to the
  date of this Order, Plaintiff.s counsel shall send a copy of this Scheduling Order to the newly appearing
  attorney(s), but on any third party claim, the counsel for the third party plaintiff shall send a copy of this
  Order to the newly entering counsel for third party defendant(s); and it is further

      ORDERED that all parties shall confer and submit a Joint Discovery Plan to the Magistrate Judge not
  less than one week prior to the above−stated conference date, as required by L.Civ.R. 26.1(b) of this Court.
  The conference date should appear on the caption of the Joint Discovery Plan, which shall include, at a
  minimum, the following items: (1) a brief statement of the facts underpinning the claims or defenses in the
Case 3:19-cv-21248-BRM-LHG Document 12 Filed 01/30/20 Page 2 of 3 PageID: 264

  action, as well as a brief statement of the legal issues in the case; (2) a description of all discovery conducted
  by the parties to date; (3) a description of all discovery problems encountered to date, the efforts undertaken
  by the parties to remedy these problems, and the parties. suggested resolution of the problems; (4) a
  description of the parties. further discovery needs; (5) the parties. estimate of the time needed to complete
  discovery; (6) a statement regarding whether expert testimony will be necessary, and the parties. anticipated
  schedule for retention of experts and submission of their reports; (7) a statement regarding whether there
  should be any limitation placed upon use of any discovery device and, if so, the reasons the limitation is
  sought; (8) a description of any special discovery needs of the parties (e.g., videotape, telephone depositions,
  or problems with out−of−state witnesses or documents, or discovery of digital information) (see L.Civ.R.
  26(d)); and it is further

     ORDERED that in all patent cases where the parties cannot agree on a proposed schedule, the Court will
  apply the scheduling provisions set forth in the Local Patent Rules (see generally L.Civ.R. 9.3).

      Sanctions may be imposed pursuant to Fed.R.Civ.P. 16(f) if Counsel or a pro se litigant either fails to
  appear at the conference or appears unprepared. Each attendant at the conference shall be fully familiar with
  the file, and have full authority to bind his or her clients in all pretrial matters.



                                                                                      s/ Lois H. Goodman
                                                                          HONORABLE LOIS H. GOODMAN
                                                                      UNITED STATES MAGISTRATE JUDGE
Case 3:19-cv-21248-BRM-LHG Document 12 Filed 01/30/20 Page 3 of 3 PageID: 265
                                    ALTERNATIVE DISPUTE RESOLUTION
                                                 IN THE
                                      UNITED STATES DISTRICT COURT
                                     FOR THE DISTRICT OF NEW JERSEY

  Mediation is the Alternative Dispute Resolution ("ADR") program in this Court. Mediation is governed by
  Local Civil Rule 301.1. The mediation program under this rule is supervised by a judicial officer (currently
  United States Magistrate Judge Falk) who is available to answer any questions about the program.

  Any district judge or magistrate judge may refer a civil action to mediation. This may be done without the
  consent of the parties. However, the Court encourages parties to confer among themselves and consent to
  mediation. Moreover, you are reminded that, when counsel confer pursuant to Rule 26 (f) of the Federal
  Rules of Civil Procedure and Local Civil Rule 26.1, one of the topics that must be addressed is the eligibility
  of a civil action for participation in ADR.

  A civil action may be referred to mediation at any time. However, one of the advantages of mediation is that,
  if successful, it enables parties to avoid the time and expense of discovery and trial. Accordingly, the Court
  encourages parties to consent to mediation prior to or at the time that automatic disclosures are made pursuant
  to Rule 26 (a) (1) of the Federal Rules of Civil Procedure.

  If parties consent to mediation, they may choose a mediator either from the list of certified mediators
  maintained by the Court or by the selection of a private mediator. If a civil action is referred to mediation
  without consent of the parties, the judicial officer responsible for supervision of the program will select the
  mediator.

  Mediation is non−judgmental. The role of the mediator is to assist the parties in reaching a resolution of their
  dispute. The parties may confer with the mediator on an ex parte basis. Anything said to the mediator will be
  deemed to be confidential and will not be revealed to another party or to others without the party's consent.
  The mediator's hourly rate is $300.00, which is borne equally by the parties.

  If you would like further information with regard to the mediation program please review the Guidelines for
  Mediation, which are available on the Court's Web Site www.njd.uscourts.gov and appear as Appendix Q to
  the Local Civil Rules. You may also make inquiries of the judicial officer responsible for supervision of the
  program.

  Civil actions in which there are pro se parties (incarcerated or not) are not eligible for mediation.
